Case: 11-7169     Document: 25    Page: 1   Filed: 03/29/2013




            NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 __________________________

                JOSE L. SERRANO RAMOS,
                    Claimant-Appellant,
                             v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.
                 __________________________

                         2011-7169
                 __________________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in case no. 10-0367, Judge Mary J.
 Schoelen.

     Before REYNA, BRYSON, * and LINN, Circuit Judges.
 PER CURIAM.
                        ORDER
     Jose L. Serrano Ramos moves for reconsideration of
 this court’s January 3, 2013 order affirming the judgment
 of the United States Court of Appeals for Veterans
 Claims.


    *    Judge Bryson assumed senior status on January 7,
 2013.
Case: 11-7169         Document: 25     Page: 2   Filed: 03/29/2013




 JOSE SERRANO RAMOS      v. SHINSEKI                           2

     Mr. Ramos appears concerned with “hav[ing] to pay
 the cost of [his] defense and Eric K. Shinseki, the Secre-
 tary of Veterans Affairs too,” as a result of this court’s
 decision.
     The docketing fee in this case was waived due to fi-
 nancial hardship, and the statement in this court’s deci-
 sion that “[e]ach side shall bear its own costs” means that
 neither the government nor Mr. Ramos is entitled to
 costs. Accordingly, Mr. Ramos is not required to pay any
 fees or costs to the court or the government as a result of
 this court’s January 3, 2013 order.
       Accordingly,
       IT IS ORDERED THAT:
       The motion for reconsideration is denied.


                                         FOR THE COURT


                                          /s/ Jan Horbaly
                                         Jan Horbaly
                                         Clerk


 s25